The plaintiff, Theris L. Roberts, was born Theris L. Adams, the daughter of John Quincy and Anna Louise Adams who were divorced *Page 460 
when plaintiff was two years of age. When plaintiff was about five years of age her mother married Doctor Orra C. Carr, a dentist, and took plaintiff with her to live in the home of Doctor Carr, which continued to be plaintiff's home until her marriage at age 26. She assumed the name Theris L. Carr, called the doctor "Father" and "Dad" and showed him the love and devotion of a daughter. Doctor Carr always referred to and introduced her as his daughter. He supported and educated her and showed a genuine affection for her. From the time she was a small child he told others that he was going to adopt her or, in other instances, that he had adopted her. He provided her with a one-year course in dental hygiene at the University of Michigan and thereafter she assisted him in his dental practice on a full-time basis for several years, both before and after her majority, without compensation, and on a part-time basis, also without pay, for several years after her marriage.
When plaintiff was 25 years of age Doctor and Mrs. Carr went to the probate office of Livingston county and executed a declaration of adoption of plaintiff who signed a consent thereto, and an order of adoption was thereupon made and entered by said court. The relationship thereafter continued unchanged, plaintiff still assisting the doctor and treating him as a father; and, upon the death of her mother, plaintiff took care of the doctor, provided meals and in every way evidenced a filial devotion.
While Doctor Carr practiced his profession plaintiff's mother operated a substantial apron manufacturing business. Out of savings from the earnings of both, Doctor Carr and his wife purchased considerable property, which they held by the entireties. Mrs. Carr died in 1943 leaving the doctor as sole owner by survivorship. He told several persons *Page 461 
that all his property was going to plaintiff, that he was leaving it to her for all she had done for him as a daughter and as an assistant in his office and because her mother's money also was invested in their property.
In 1946 Doctor Carr died, intestate, leaving an estate inventoried at almost $25,000. Defendant Sutton is the administrator and the other four defendants, cousins of the doctor, claim that they are the presumptive heirs and entitled to the entire estate, contending that the proceedings for plaintiff's adoption were void because taken after she had attained her majority and that, in consequence, she has no interest in the estate.
Plaintiff has filed her bill of complaint alleging that Doctor Carr took her into his home at the age of five with the agreement and understanding between him and her parents, and later with plaintiff, that he would adopt her. Plaintiff prays that she may be decreed to be the owner of the property of which the doctor died possessed. The trial court held that the adoption proceedings were void but that an agreement to adopt existed. From a decree for plaintiff the defendants have appealed.
For instances in which this Court has upheld a decree for specific performance of an agreement to leave property, at death, to a child who, on the basis of such promise, has been taken into the home and treated as a child of the promisor, see Wright v.Wright, 99 Mich. 170 (23 L.R.A. 196); Bassett v. AmericanBaptist Publication Society, 215 Mich. 126 (15 A.L.R. 213);Jones v. Ireland, 225 Mich. 467; Lugauer v. Husted,228 Mich. 76; Willard v. Shekell, 236 Mich. 197. For cases from other jurisdictions see Winklemann v. Winklemann, 345 Ill. 566
(178 N.E. 118); Walsh v. Fitzgerald, 67 S.D. 623
(297 N.W. 675); Eldred v. Glenn (Mo.App.), *Page 462
52 S.W.2d 35; Van Dyne v. Vreeland, 11 N.J. Eq. 370; Fiske v.Lawton, 124 Minn. 85 (144 N.W. 455) and cases cited therein.
With the lips of plaintiff's parents and of Doctor Carr sealed by death, the lips of plaintiff were sealed by the statute.*
There is no direct proof of an agreement to adopt in the record. We believe that the trial court properly held that such an agreement may be inferred from the conduct and statements of the parties thereto and from the facts and circumstances of the case.
In the case of Wright v. Wright, supra, the facts were that the defendant, when about two years of age, was bound out by the superintendents of the poor to one Phineas R. Wright. The latter and his wife, when defendant was nine years of age, filed their petition in probate court declaring their intention to adopt defendant and make him their heir at law, and an order of adoption was entered. Defendant remained in the family until the death of Mr. Wright, performed his duty to his foster parents faithfully and gave them his entire time on the farm without compensation. The statute under which defendant was adopted was held to be unconstitutional. In a suit involving title to the lands of which Phineas R. Wright died seized, the trial court decreed title to be in the defendant. Three of the five judges then composing this Court affirmed the decree. In the opinion for affirmance of Mr. Justice LONG, concurred in by Chief Justice McGRATH, appears the following:
"The statute under which defendant was adopted was held unconstitutional in People v. Congdon, 77 Mich. 351. It is apparent, however, that Phineas R. Wright and his wife supposed that defendant's *Page 463 
adoption had been successfully accomplished by the proceedings taken for that purpose. During all these years they treated defendant as their son and heir, and Mr. Wright died in the belief that he would inherit the property the same as an own son would have done. So careful had the parties been to show him their love and affection, that he never knew until after Mr. Wright's death but that they were his own parents. During all these years he had rendered them filial affection, and given them his labor upon the farm, with the belief that at their decease he would inherit all they possessed. We think there may be said tobe a contract, impliedly at least, that defendant was to have this property, and that there had been such a performance on the part of the defendant as to take the case out of the operation of the statute of frauds. If this arrangement so solemnly made by Mr. and Mrs. Wright cannot be carried out, — if strangers maynow step in and take this inheritance which the defendant hasbeen led to believe would be his, — the defendant would be mostoutrageously wronged. He has lived since his adoption upon this farm, in the full belief that he was under his own father's roof, and in the full expectation and belief that, as a son and only child, he would inherit it. It would be technical indeed to say, from all these circumstances, that no contract could be implied which a court of equity would enforce to save the rights of the defendant."
* See 3 Comp. Laws 1929, § 14219 (Stat. Ann. § 27.914). — REPORTER.